IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ming Wei,                                 :
                          Petitioner      :
                                          :
               v.                         :          No. 64 C.D. 2021
                                          :
Department of Health                      :
(State Civil Service Commission),         :
                        Respondent        :


PER CURIAM                              ORDER


               NOW, August 31, 2022, upon consideration of Petitioner’s

application for reconsideration, the application is denied.